As Filed with the U.S. Securities and Exchange Commission on April 18, 2013 1933 Act File No. 033-39242 1940 Act File No. 811-06247 UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 T Pre-Effective Amendment No. £ Post-Effective Amendment No. 57 T and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 T Amendment No. 57 T (Check appropriate box or boxes.) AMERICAN CENTURY WORLD MUTUAL FUNDS, INC. (Exact Name of Registrant as Specified in Charter) 4,KANSAS CITY, MISSOURI 64111 (Address of Principal Executive Offices)(Zip Code) REGISTRANT'S TELEPHONE NUMBER, INCLUDING AREA CODE: (816) 531-5575 CHARLES A. ETHERINGTON 4,KANSAS CITY, MISSOURI64111 (Name and Address of Agent for Service) It is proposed that this filing will become effective (check appropriate box) þ immediately upon filing pursuant to paragraph (b) ¨ on (date) pursuant to paragraph (b) £ 60 days after filing pursuant to paragraph (a)(1) £ on (date) pursuant to paragraph (a)(1) £ 75 days after filing pursuant to paragraph (a)(2) £ on (date) pursuant to paragraph (a)(2) of rule 485. If appropriate, check the following box: £ this post-effective amendment designates a new effective date for a previously filed post-effective amendment. SIGNATURES Pursuant to the requirements of the Securities Act of 1933 and the Investment Company Act of 1940, the Registrant certifies that it meets all of the requirements for effectiveness of this Registration Statement amendment pursuant to Rule 485(b) promulgated under the Securities Act of 1933, as amended, and has duly caused this amendment to be signed on its behalf by the undersigned, duly authorized, in the City of Kansas City, State of Missouri on the 18th day of April, 2013. American Century World Mutual Funds, Inc. (Registrant) By: * Jonathan S. Thomas President Pursuant to the requirements of the Securities Act of 1933, this Registration Statement amendment has been signed by the following persons in the capacities and on the dates indicated. SIGNATURES TITLE DATE * Jonathan S. Thomas President and Director April 18, 2013 * C. Jean Wade Vice President, Treasurer and Chief Financial Officer April 18, 2013 * Barry Fink Director April 18, 2013 * Thomas A. Brown Director April 18, 2013 * Andrea C. Hall, Ph.D. Director April 18, 2013 * Jan M. Lewis Director April 18, 2013 * James A. Olson Director April 18, 2013 * Donald H. Pratt Chairman of the Board and Director April 18, 2013 * M. Jeannine Strandjord Director April 18, 2013 * John R. Whitten Director April 18, 2013 * Stephen E. Yates Director April 18, 2013 *By: /s/ Daniel K. Richardson Daniel K. Richardson Attorney in Fact Pursuant to Power of Attorney, dated December 4, 2012 (filed electronically as Exhibit q1 to Post-Effective Amendment No. 57 to the Registration Statement of American Century Capital Portfolios, Inc. on February 28, 2013, File No.33-64872, and incorporated herein by reference). Secretary’s Certificate, dated December 4, 2012 (filed electronically as Exhibit q2 to Post-Effective Amendment No. 57 to the Registration Statement of American Century Capital Portfolios, Inc. on February 28, 2013, File No. 33-64872, and incorporated herein by reference). EXHIBIT INDEX EXHIBIT NUMBER DESCRIPTION OF DOCUMENT Exhibit – 101.INS XBRL Instance Document Exhibit – 101.SCH XBRL Taxonomy Extension Schema Document Exhibit – 101.DEF XBRL Taxonomy Extension Definition Linkbase Document Exhibit – 101.LAB XBRL Taxonomy Extension Label Linkbase Document Exhibit – 101.PRE XBRL Taxonomy Extension Presentation Linkbase Document
